Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Wall (Reg. # 50743) on 08/17/2021.

The application has been amended as follows: 

1. (Previously Presented) A method performed by a wireless device for handling two or more beamformed communication links initialized with one or more network nodes in a wireless communications network, comprising:

wherein the at least one compatibility state indicates if the wireless device currently is able to simultaneously receive transmission beams of the two or more beamformed communication links from the one or more network nodes or not; and
transmitting information indicating the at least one determined compatibility state for the two or more beamformed communication links to at least one of the one or more network nodes.

2. (Previously Presented) The method according to claim 1, further comprising:
de-activating one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is not able to simultaneously receive the transmission beams of two or more beamformed communication links from the one or more network nodes.

3. (Previously Presented) The method according to claim 2, further comprising selecting the one or more of the two or more beamformed communication links to be de-activated based on:
- a configured priority of the two or more beamformed communication links;
- a quality indicator of the two or more beamformed communication links; or
- the order in which the two or more beamformed communication links were activated.

4. (Previously Presented) The method according to claim 2, further comprising:


5. (Previously Presented) The method according to claim 1, wherein the one or more current radio signal characteristics based on which the wireless device determines the at least one compatibility state is one or more of:
- a timing mismatch between the signals of the transmission beams of the two or more beamformed communication links;
- a frequency-offset mismatch between the signals of the transmission beams of the two or more beamformed communication links;
- the difference in propagation path loss between the signals of the transmission beams of the two or more beamformed communication links;
- the difference in received signal strength between the signals of the transmission beams of the two or more beamformed communication links;
- a difference in receiver algorithms are determined to be used for the signals of the transmission beams of the two or more beamformed communication links; and
- different physical radio resources are determined to be used for the signals of the transmission beams of the two or more beamformed communication links.



7. (Previously Presented) The method according to claim 1, wherein the transmitting is triggered by detecting a change in the at least one compatibility state when determining the at least one compatibility state for the two or more beamformed communication links.

8. (Currently Amended) A wireless device for handling two or more beamformed communication links initialized with one or more network nodes in a wireless communications network, wherein the wireless device comprises a processor that is configured to:
determine at least one compatibility state for the two or more beamformed communication links based on one or more current radio signal characteristics at the wireless device for the two or more beamformed communication links, wherein the at least one compatibility state indicates if the wireless device currently is able to simultaneously receive transmission beams of the two or more beamformed communication links from the one or more network nodes or not, and 


9. (Currently Amended) The wireless device according to claim 8, wherein the processor is further configured to de-active one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is not able to 

10. (Currently Amended) The wireless device according to claim 9, wherein the processor is further configured to select the one or more of the two or more beamformed communication links to be de-activated based on: a configured priority of the two or more beamformed communication links; a quality indicator of the two or more beamformed communication links; or the order in which the two or more beamformed communication links were activated.

11. (Currently Amended) The wireless device according to claim 9, wherein the processor is further configured to re-activate one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is able to simultaneously receive the transmission beams of two or more beamformed communication links from the one or more network nodes.

12. (Previously Presented) The wireless device according to claim 8, wherein the one or more current radio signal characteristics based on which the wireless device determines the at least one compatibility state is one or more of:
- a timing mismatch between the signals of the transmission beams of the two or more beamformed communication links;
- a frequency-offset mismatch between the signals of the transmission beams of the two or more beamformed communication links;

- the difference in received signal strength between the signals of the transmission beams of the two or more beamformed communication links;
- a difference in receiver algorithms are determined to be used for the signals of the transmission beams of the two or more beamformed communication links; and
- different physical radio resources are determined to be used for the signals of the transmission beams of the two or more beamformed communication links.

13. (Currently Amended) The wireless device according to claim 8, wherein the processor is further configured to transmit the information indicating the at least one determined compatibility state for the two or more beamformed communication links as part of a periodical transmission to at least one of the one or more network nodes.

14. (Previously Presented) The wireless device according to claim 8, wherein the transmission of the information indicating the at least one determined compatibility state for the two or more beamformed communication links is triggered in the wireless device by detecting a change in the at least one compatibility state when determining the at least one compatibility state for the two or more beamformed communication links.

15. (Previously Presented) A method performed by a network node for handling two or more beamformed communication links initialized with a wireless device in a wireless communications network, comprising:

determining to use one or more of the two or more beamformed communication links based on the at least one compatibility state.

16. (Previously Presented) The method according to claim 15, further comprising:
de-activating one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is not able to simultaneously receive the transmission beams of two or more beamformed communication links.

17. (Previously Presented) The method according to claim 16, further comprising selecting the one or more of the two or more beamformed communication links to be de-activated based on:
- a configured priority of the two or more beamformed communication links;
- a quality indicator of the two or more beamformed communication links; or
- the order in which the two or more beamformed communication links were activated.

18. (Previously Presented) The method according to claim 16, further comprising:


19. (Currently Amended) A network node for handling two or more beamformed communication links initialized with a wireless device in a wireless communications network, wherein the network node comprises a processor that is configured to:
receive information indicating at least one compatibility state for the two or more beamformed communication links with the wireless device that is based on one or more current radio signal characteristics at the wireless device for the two or more beamformed communication links, wherein the at least one compatibility state indicates if the wireless device currently is able to simultaneously receive transmission beams of the two or more beamformed communication links or not, and 
determine to use one or more of the two or more beamformed communication links based on the at least one compatibility state.

20. (Currently Amended) The network node according to claim 19, wherein the processor is further configured to:
de-activate one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is not able to simultaneously receive the transmission beams of two or more beamformed communication links.

wherein the processor is further configured to select the one or more of the two or more beamformed communication links to be de-activated based on:
- a configured priority of the two or more beamformed communication links;
- a quality indicator of the two or more beamformed communication links; or
- the order in which the two or more beamformed communication links were activated.

22. (Currently Amended) The network node according to claim 20, wherein the processor is further configured to:
re-activate one or more of the two or more beamformed communication links in case the at least one compatibility state indicates that the wireless device is able to simultaneously receive the transmission beams of two or more beamformed communication links.

23-24. (Cancelled)


Allowable Subject Matter
Claims 1-22 are allowed.

Examiner’s statement of reasons for Allowance
Claims 1-22 are allowed in view of the reasons argued by applicant in Appeal brief filed 12/19/2019 and Patent Board Decision of 08/17/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed. 
Therefore, claims 1-22 are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466